Woodward, Deputy Attorney General,
We have your request for advice concerning the case of a teacher in the public schools of Philadelphia who entered the military services of the United States in 1917, was discharged therefrom in 1918, but subsequently returned to the public school service and has been engaged in teaching ever since.
In your letter of May 10, 1943, you state that the question which you desire to have answered is:
*619“Do the provisions of the Act of April 7, 1925, P. L. 162, as amended by the Act of April 23, 1929, P. L. 638, permit credit allowances to such teacher as ‘a member of the American Expeditionary Force in the World War, or in activities connected therewith approved by the Retirement Board?’ ”
In a letter of the Secretary of the Public School Employes’ Retirement Board, dated April 15, 1943, the question, as stated, is whether this teacher can be given credit in the retirement system for the service he rendered as a member of the United States Army in the First World War, even though he did not go abroad.
You have attached to your request a statement of the important facts to be considered, and which are substantially as follows:
The subject was appointed as a teacher in Philadelphia, November 1,1914; he continued in that capacity until he entered the United States Army, September 18,1917, was discharged therefrom December 30,1918, taught in the Philadelphia schools a part of the year 1918-19, separated from public school service during the latter year, returned to public school service October 1,1934, and has been engaged in school service ever since that time.
Although he was not a member of the American Expeditionary Force, he has requested credit in the retirement system for the period during which he was in the United States Army. He bases his claim on the provisions of the Act of April 23, 1929, P. L. 638, amending the Act of July 18,1917, P. L. 1043.
You also call our attention to the Act of April 7,1925, P. L. 162, and an interpretation thereof by the Department of Justice given in a letter dated February 10, 1926, by Hon. Frank I. Gollmar, Deputy Attorney General, to Dr. H. H. Baish, Secretary of the Public School Employes’ Retirement Board.
You inform us that no opinion by the Department of Justice has been given since the Act of April 23, *6201929, P. L. 638, and that a careful study of the act' leaves the Retirement Board in doubt as to its application.
Section 11 of the original Act of 1917, supra, was, in part, as follows:
“Section 11. In computing the length of service of a contributor for retirement purposes, under the provisions of this act, full credit shall be given to each contributor by the retirement board for each school year of service as an employe, as defined in section one, paragraph seven of this act.”
This section of the act was amended by the Act of 1925, supra, so as to include in computing the length of service of a contributor for retirement service full credit:
“. . . for each school year for which credit is not otherwise provided for in this act and during which the contributor was a member of the American Expeditionary Force in the World War, or in activities connected therewith approved by the retirement board.” The section was again amended by the Act of 1929, supra, so as to include further contributors:
“. . . who were either enlisted or drafted into the Army, Navy, Marine Corps, or the Enlisted Nurses’ Corps of the United States.”
As stated, the amendment of 1925, supra, relating to contributors who were members of the American Expeditionary Force in the World War, was interpreted by letter of Deputy Attorney General Gollmar, supra. The question was raised therein whether the Act of 1925 permitted retirement credits for war services rendered by school employes who did not leave this country during World War I.
In that opinion it was held, inter alia, as follows:
“. . . I am of the opinion, however, that the amended part of this paragraph 4 of the act includes (insofar as it relates to war activities), only those employes who were actually across the waters with the American *621Expeditionary Force and does not include those engaged in war activities remaining in this country.”
It is admitted that the contributor in this case was not a member of the American Expeditionary Force in the World War, but that he was in the Army of the United States from September 18, 1917, to December 30,1918, even though he did not go abroad. Therefore, the sole question raised by your request appears to us to be whether or not the contributor is entitled to retirement credits for war services by virtue of the amendment of 1929, supra. There is no doubt in our minds that the legislature, having extended the benefits of service credits, by the amendment of 1925, to members of the American Expeditionary Force, fully intended to extend such benefits to persons enlisted or drafted in the other branches of the service of the United States, as enumerated by the amendment of 1929. Consequently, the contributor in this case, being included within the latter class, is entitled to the benefits of the amendment. The language is so clear and plain that no other construction can be given to the words used; otherwise, the amendment of 1929 would be meaningless.
We are of the opinion, therefore, and you are accordingly advised that a contributor to the Public School Employes’ Retirement Fund who was not a member of the American Expeditionary Force in World War I, or in activities connected therewith, and who did not go abroad, but who was either enlisted or drafted into, and served in, the Army of the United States, is entitled to credits for such services in computing the length of service of a contributor for retirement purposes, under the provisions of section 11 of the Public School Employes’ Retirement Act of July 18, 1917, P. L. 1043, 24 PS §2124, as last amended by the Act of April 23, 1929, P. L. 638.